Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/830,453 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,538,320 to Hoffman in view of US Patent 4,886,326 to Kuzyk. Hoffman teaches a stool comprises a main plate (16) and four side plates (13,13a,14, 15). A bottom plate (12) connects to the four side plates. Four rollers (Fig 3) are attached to the bottom plate. The main plate has a soft cushion (17). 
Hoffman does not expressly disclose corner protectors between the side plates. Kuzyk teaches an item of furniture with a side plates (12, 14) that are connected together with corner protectors (18). The corner protectors are flush with the outside surface of the side plates as best seen in figure 1, 2, and 6. The corner protector has an arc-shaped chamfer as best seen in figure 3 and 6. The side plates have lock/location holes (54) in the edge (52) that receive post/heads (36). The post/heads extend from the corner protectors. Lock parts (58, 60) connect to the posts and are located in second lock holes as best seen in figure 2.  At the time the 
For further clarification regarding claims 9 and 10, the rollers do not include a telescoping assembly with elastic members. The examiner is taking Official Notice that it is well known in the art of rollers, cabinets, tables, and chairs/stools to have a spring loaded telescoping member attached to the roller so that when a load is applied the roller retracts for a foot or other furniture element hit the ground to act as a brake/stabilizers to prevent the rollers from rolling. At the time the invention was filed it would have been obvious for one of ordinary skill in the art to change the rollers to the type with an elastic telescoping member as is known in the art to apply a brake/stabilizer when a load (person sitting) is applied to the stool to prevent movement. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/Examiner, Art Unit 3637